Title: To George Washington from Winthrop Sargent, 1 August 1791
From: Sargent, Winthrop
To: Washington, George



Sir
Fort Washington County of Hamilton and Territory of the U. States North west of the River OhioAugust 1st 1791

I enclose to your Excellency a Copy from the Records of the Proceedings of the governour of the Western Territory in the Executive Department of Government for the Month of July

1791—To delay it until my next periodical communications, which must include the whole of the present year would be (most probably) detaining it beyond the next Sessions of Congress, when some Questions and Applications upon the Subject of Lands in this Country may make a Reference thereto, proper and necessary—with every Sentiment of most perfect Respect I have the honour to be Your Excellency’s obedient Humble Servt

Winthrop Sargent

